ACCEPTED

                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   1/2/2015 4:28:10 PM
                           01-15-00003-CV                                         CHRISTOPHER PRINE
                                                                                                CLERK
                        Local Rule Notice of and Assignment
                      of Related Case in Original Proceedings
                 [sample; file with petition in original proceeding] FILED IN
                                                               1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                            1/2/2015 4:28:10 PM
      As required by the Local Rules Relating to            CHRISTOPHER
                                                    Assignment  of Related  A.Cases
                                                                               PRINE
                                                                    Clerk
to and Transfers of Related Cases between the First and Fourteenth Courts of
Appeals, I certify that the following related appeal or original proceeding has
been previously filed in either the First or Fourteenth Court of Appeals:


       ~     None


      D      Caption:


             Trial court
             case number:


             Appellate court
             case number:




                                 [Sig ature of certifying attorney or pro se party]




                                 [Date]
Note: See Local Rules for the definitions of "underlying case," "related," and
"previously filed."